EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Steven Koehler on 5/2/22.

The application has been amended as follows: 

Claim 1: The entirety of the claim has been deleted and replaced with the following:
--A sunshade assembly comprising: 
a flexible sunscreen having a central part and two opposed inwardly foldable longitudinal edge flaps, each inwardly foldable longitudinal edge flap being connected to the central part proximate a folding line, and being foldable between an unfolded position in which each inwardly foldable longitudinal edge flap, starting from the folding line, extends away from the central part to an outer end and is coplanar with the central part, and an inwardly folded position in which each inwardly foldable longitudinal edge flap, starting from the folding line, substantially extends back toward the central part and forms an acute angle with the central part, and
two opposed longitudinal guides configured to receive therein and guide corresponding ones of the inwardly foldable longitudinal edge flaps of the flexible sunscreen when in the inwardly folded position, which guides are provided with locking members configured to engage the outer end of the inwardly foldable longitudinal edge flaps to prevent said inwardly foldable longitudinal edge flaps from moving out of the longitudinal guides,
wherein a first portion of the central part of the flexible sunscreen between the two opposed inwardly foldable longitudinal edge flaps is manufactured from a first material with a first stiffness and wherein at least part of the inwardly foldable longitudinal edge flaps and at least a part of a second portion of the central part adjacent the inwardly foldable longitudinal edge flaps are made of a second material with a second higher stiffness than the first stiffness, the second material being secured to the first material in the second portion of the central part, wherein each folding line is formed in a connecting portion that connects a longitudinal extending edge of the second portion of the central part to an opposed longitudinal extending edge of each inwardly foldable longitudinal edge flap, and
wherein each connecting portion at the folding line comprises the first material directly secured to the second material and having a reduced thickness relative to the longitudinal extending edge of the second portion of the central part and the opposed longitudinal extending edge of each inwardly foldable longitudinal edge flap.--

Claim 3:
Line 1: “claim 2” has been replaced with --claim 1--

Claim 19 has been canceled.

New claim 20 has been added with the following text:
--The sunshade assembly of claim 1, wherein the second material is impregnated in surfaces at the folding line--



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record does not disclose or fairly teach the combination of elements of the claimed invention. Specifically, the prior art of record does not disclose a sunshade assembly comprising a sunscreen with a central part and two opposed inwardly foldable longitudinal edge flaps connected to the central part proximate a folding line, wherein a first portion of the central part of the sunscreen is formed from a first material with a first stiffness and a second portion of the central part and at least part of the edge flaps are formed from a second material with a second higher stiffness, wherein each folding line is formed in a connecting portion, the connecting portion comprising the first material directly secured to the second material at the folding line and having a reduced thickness relative to a longitudinal edge of the second portion, in combination with the other elements recited in the claims. At least Lin (US 2009/0178771) discloses a sunshade assembly comprising a sunscreen with inwardly foldable longitudinal edge flaps and first and second materials, but Lin fails to disclose that the first material is directly secured to the second material at the folding line, wherein the folding line also has a reduced thickness relative to a second portion of a central part of the sunscreen. In Lin, the location at which a folding line and a reduced thickness is defined does not include the first material directly secured to the second material, and a location at which a folding line is defined with the first and second materials directly secured does not have a reduced thickness. It is further noted that the limitation “directly secured” is understood to be defined in the context of the application as requiring a direct contact and connection between the first and second materials specifically at the location defining the folding line. None of the prior art discloses all of the elements of the claimed invention, and one having ordinary skill would not have been motivated to have combined the prior art to arrive at the invention as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABE L MASSAD whose telephone number is (571)272-6292. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABE MASSAD/Examiner, Art Unit 3634                                                                                                                                                                                                        

/DANIEL P CAHN/Supervisory Patent Examiner, Art Unit 3634